                 Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   JEFFREY E. KASHNER, DDS, MSD,
10                                                          No.
                                              Plaintiff,
11
            v.                                              COMPLAINT—CLASS ACTION
12
     TRAVELERS INDEMNITY COMPANY OF                         JURY DEMAND
13   AMERICA,

14                                      Defendants.
15
                                         I.         INTRODUCTION
16

17          Plaintiff Jeffrey E. Kashner, DDS, MSD (“Plaintiff” or “Kashner”), individually and on

18   behalf of all other similarly situated members of the defined national class and Washington

19   subclass (the “Class Members”), by and through the undersigned attorneys, brings this class action
20
     against Travelers Indemnity Company of America (“Defendant” or “Travelers”) and alleges as
21
     follows based on personal knowledge and information and belief:
22
                                  II.    JURISDICTION AND VENUE
23
            1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
24

25   Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship

26   from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in

     COMPLAINT—CLASS ACTION - 1                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 2 of 14



 1   controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiffs’ state
 2   law claims under 28 U.S.C. § 1367.
 3
            2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
 4
     Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
 5
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
 6

 7   this District and the state of Washington.

 8          3.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.

 9   §1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
10   issue in this Complaint arose in this District. Plaintiff’s place of business is located in Covington,
11
     Washington, King County. This action is therefore appropriately filed in the Seattle Division
12
     because a substantial portion of the events giving rise to this lawsuit arose in King County.
13
                                              III.    PARTIES
14
            4.       Plaintiff Jeffrey E. Kashner, DDS, MSD owns and operates a dentistry practice
15

16   located at 27015 169th Pl. SE, Ste. 201, in Covington, Washington, 98042.

17          5.       Defendant Travelers Indemnity Company of America is an insurance carrier
18   incorporated and domiciled in the State of Connecticut, with its principal place of business in
19
     Rocky Hill, Connecticut.
20
                                     IV.     NATURE OF THE CASE
21
            6.       Due to COVID-19 and a state-ordered mandated closure, Plaintiff cannot provide
22
     dentistry services. Plaintiff intended to rely on his business insurance to keep his practice alive.
23

24   This lawsuit is filed to ensure that Plaintiff and other similarly-situated policyholders receive the

25   insurance benefits to which they are entitled and for which they paid.
26

     COMPLAINT—CLASS ACTION - 2                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                  Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 3 of 14



 1           7.       Travelers issued one or more insurance policies to Plaintiff, including
 2   Businessowners Property Coverage and related endorsements, insuring Plaintiff’s property and
 3
     business practice and other coverages at all relevant times.
 4
             8.       Plaintiff’s business property includes property owned and leased by Plaintiff and
 5
     used for general business purposes for the specific purpose of dentistry and other business
 6

 7   activities.

 8           9.       Travelers’ Businessowners Property Coverage promises to pay Plaintiff for risks

 9   of “DIRECT PHYSICAL LOSS” to covered property and includes coverage for risks of both
10   “loss of or damage to” covered property.
11
             10.      Travelers’ Businessowners Property Coverage provides Plaintiff with Business
12
     Income Coverage, Extra Expense Coverage, Extended Business Income Coverage and Civil
13
     Authority Coverage.
14

15           11.      Plaintiff paid all premiums for the coverage when due.

16           12.      On or about January 2020, the United States of America saw its first cases of

17   persons infected by COVID-19, which has been designated a worldwide pandemic.
18
             13.      In light of this pandemic, Washington Governor Jay Inslee issued certain
19
     proclamations and orders affecting many persons and businesses in Washington, whether
20
     infected with COVID-19 or not, requiring certain public health precautions. Among other things,
21
     Governor Inslee’s “Stay Home, Stay Healthy” order required the closure of all non-essential
22

23   businesses, including Plaintiff’s dental practice.

24           14.      By order of Governor Inslee, dentists including Plaintiff were prohibited from
25   practicing dentistry but for urgent and emergency procedures.
26

     COMPLAINT—CLASS ACTION - 3                                           K E L L E R R O H R B AC K     L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 4 of 14



 1          15.      Plaintiff’s property sustained direct physical loss and/or damages related to
 2   COVID-19 and/or the proclamations and orders.
 3
            16.      Plaintiff’s property will continue to sustain direct physical loss or damage covered
 4
     by the Traveler’s policy or policies, including but not limited to business interruption, extra
 5
     expense, interruption by civil authority, and other expenses.
 6

 7          17.      Plaintiff’s property cannot be used for its intended purposes.

 8          18.      As a result of the above, Plaintiff has experienced and will experience loss

 9   covered by the Travelers policy or policies.
10          19.      Plaintiff submitted a claim to Defendant for loss and damage to the covered
11
     property. On or around April 9, 2020, Defendant denied Plaintiff’s claim.
12
                                V.      CLASS ACTION ALLEGATIONS
13
            20.      This matter is brought by Plaintiff Jeffrey E. Kashner, DDS, MSD, on behalf of
14
     itself and those similarly situated, under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and
15

16   23(b)(3).

17          21.      The Classes and Subclasses that Plaintiff seek to represent are defined at this time
18   as:
19
                     A.     Business Income Coverage Breach of Contract Class: All persons and
20
            entities in the United States insured under a Travelers policy with Business Income
21
            Coverage who suffered a suspension of their business at the covered premises related to
22

23          COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

24          authorities and whose Business Income claim was denied by Travelers.

25                   B.     Business Income Coverage Breach of Contract Washington Subclass:
26          All persons and entities in the State of Washington insured under a Travelers policy with

     COMPLAINT—CLASS ACTION - 4                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
             Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 5 of 14



 1         Business Income Coverage who suffered a suspension of their business at the covered
 2         premises related to COVID-19 and/or orders issued by Governor Inslee and/or other civil
 3
           authorities and whose Business Income claim was denied by Travelers.
 4
                   C.     Business Income Coverage Declaratory Relief Class: All persons and
 5
           entities in the United States insured under a Travelers policy with Business Income
 6

 7         Coverage who suffered a suspension of their business at the covered premises related to

 8         COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

 9         authorities.
10                 D.     Business Income Coverage Declaratory Relief Washington Subclass: All
11
           persons and entities in the State of Washington insured under a Travelers policy with
12
           Business Income Coverage who suffered a suspension of their business at the covered
13
           premises related to COVID-19 and/or orders issued by Governor Inslee and/or other civil
14

15         authorities.

16                 E.     Extra Expense Breach of Contract Class: All persons and entities in the

17         United States insured under a Travelers policy with Extra Expense coverage who
18
           incurred expenses while seeking to minimize losses from the suspension of business at
19
           the covered premises in connection with COVID-19 and/or orders issued by Governor
20
           Inslee, other Governors, and/or other civil authorities and whose Extra Expense claim
21
           was denied by Travelers.
22

23                 F.     Extra Expense Breach of Contract Washington Subclass: All persons

24         and entities in the State of Washington insured under a Travelers policy with Extra
25         Expense coverage who incurred expenses while seeking to minimize losses from the
26
           suspension of business at the covered premises in connection with COVID-19 and/or

     COMPLAINT—CLASS ACTION - 5                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
             Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 6 of 14



 1         orders issued by Governor Inslee and/or other civil authorities and whose Extra Expense
 2         claim was denied by Travelers.
 3
                  G.      Extra Expense Declaratory Relief Class: All persons and entities in the
 4
           United States insured under a Travelers policy with Extra Expense coverage who
 5
           incurred expenses while seeking to minimize losses from the suspension of their business
 6

 7         at the covered premises in connection with COVID-19 and/or orders issued by Governor

 8         Inslee, other Governors, and/or other civil authorities.

 9                H.      Extra Expense Declaratory Relief Washington Subclass: All persons and
10         entities in the State of Washington insured under a Travelers policy with Extra Expense
11
           coverage who incurred expenses while seeking to minimize losses from the suspension of
12
           their business at the covered premises in connection with COVID-19 and/or orders issued
13
           by Governor Inslee and/or other civil authorities.
14

15                I.      Extended Business Income Breach of Contract Class: All persons and

16         entities in the United States insured under a Travelers policy with Extended Business

17         Income coverage who suffered a suspension of their business at the covered premises
18
           related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
19
           other civil authorities and whose Extended Business Income claim was denied by
20
           Travelers.
21
                  J.      Extended Business Income Breach of Contract Washington Subclass:
22

23         All persons and entities in the State of Washington insured under a Travelers policy with

24         Extended Business Income coverage who suffered a suspension of their business at the
25         covered premises related to COVID-19 and/or orders issued by Governor Inslee and/or
26

     COMPLAINT—CLASS ACTION - 6                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
             Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 7 of 14



 1         other civil authorities and whose Extended Business Income claim was denied by
 2         Travelers.
 3
                  K.      Extended Business Income Declaratory Relief Class: All persons and
 4
           entities in the United States insured under a Travelers policy with Extended Business
 5
           Income coverage who suffered a suspension of their business at the covered premises due
 6

 7         to COVID-19 related to COVID-19 and/or orders issued by Governor Inslee, other

 8         Governors, and/or other civil authorities.

 9                L.      Extended Business Income Declaratory Relief Washington Subclass: All
10         persons and entities in the State of Washington insured under a Travelers policy with
11
           Extended Business Income coverage who suffered a suspension of their business at the
12
           covered premises due to COVID-19 related to COVID-19 and/or orders issued by
13
           Governor Inslee and/or other civil authorities
14

15                M.      Civil Authority Breach of Contract Class: All persons and entities in the

16         United States insured under a Travelers policy with Civil Authority coverage who

17         suffered a loss of business income and/or extra expense related to the impact of COVID-
18
           19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
19
           authorities and whose Civil Authority claim was denied by Travelers.
20
                  N.      Civil Authority Breach of Contract Washington Subclass: All persons
21
           and entities in the State of Washington insured under a Travelers policy with Civil
22

23         Authority coverage who suffered a loss of business income and/or extra expense related

24         to the impact of COVID-19 and/or orders issued by Governor Inslee and/or other civil
25         authorities and whose Civil Authority claim was denied by Travelers.
26

     COMPLAINT—CLASS ACTION - 7                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
              Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 8 of 14



 1                  O.      Civil Authority Declaratory Relief Class: All persons and entities in the
 2          United States insured under a Travelers policy with Civil Authority coverage who
 3
            suffered a loss of business income and/or extra expense related to the impact of COVID-
 4
            19 19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
 5
            authorities.
 6

 7                  P.      Civil Authority Declaratory Relief Washington Subclass: All persons and

 8          entities in the State of Washington insured under a Travelers policy with Civil Authority

 9          coverage who suffered a loss of business income and/or extra expense related to the
10          impact of COVID-19 19 and/or orders issued by Governor Inslee and/or other civil
11
            authorities.
12
            22.     Excluded from the Class and Subclasses are Defendant’s officers, directors, and
13
     employees; the judicial officers and associated court staff assigned to this case; and the
14

15   immediate family members of such officers and staff. Plaintiff reserves the right to amend the

16   Class definition based on information obtained in discovery.

17          23.     This action may properly be maintained on behalf of each proposed Class under
18
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.
19
            24.     Numerosity: The members of the Class are so numerous that joinder of all
20
     members would be impractical. Plaintiff is informed and believes that the proposed Class
21
     contains thousands of members. The precise number of class members can be ascertained
22

23   through discovery, which will include Defendant’s records of policyholders.

24          25.     Commonality and Predominance: Common questions of law and fact
25   predominate over any questions affecting only individual members of the Class. Common
26
     questions include, but are not limited to, the following:

     COMPLAINT—CLASS ACTION - 8                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
             Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 9 of 14



 1                 A.      Whether the class members suffered covered losses based on common
 2         policies issued to members of the Class;
 3
                   B.      Whether Travelers’ acted in a manner common to the class and wrongfully
 4
           denied claims for coverage relating to COVID-19 and/or orders issued by Governor
 5
           Inslee, other Governors, and/or other civil authorities;
 6

 7                 C.      Whether Business Income coverage in Travelers’ policies of insurance

 8         applies to a suspension of practice relating to COVID-19 and/or orders issued by

 9         Governor Inslee, other Governors, and/or other civil authorities;
10                 D.      Whether Extra Expense coverage in Travelers’ policies of insurance
11
           applies to efforts to minimize a loss relating to COVID-19 and/or orders issued by
12
           Governor Inslee, other Governors, and/or other civil authorities;
13
                   E.      Whether Extended Practice Income coverage in Travelers’ policies of
14

15         insurance applies to a suspension of practice relating to COVID-19 and/or orders issued

16         by Governor Inslee, other Governors, and/or civil authorities;

17                 F.      Whether Civil Authority coverage in Travelers’ policies of insurance
18
           applies to a suspension of practice relating to COVID-19 and/or orders issued by
19
           Governor Inslee, other Governors, and/or civil authorities;
20
                   G.      Whether Travelers has breached its contracts of insurance through a
21
           blanket denial of all claims based on business interruption, income loss or closures
22

23         related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

24         other civil authorities;
25                 H.      Whether, because of Defendant’s conduct, Plaintiff and the class members
26
           have suffered damages; and if so, the appropriate amount thereof; and

     COMPLAINT—CLASS ACTION - 9                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 10 of 14



 1                    I.      Whether, because of Defendant’s conduct, Plaintiff and the class members
 2            are entitled to equitable and declaratory relief, and if so, the nature of such relief.
 3
              26.     Typicality: Plaintiff’s claims are typical of the claims of the members of the
 4
     classes. Plaintiff and all the members of the classes have been injured by the same wrongful
 5
     practices of Defendant. Plaintiff’s claims arise from the same practices and course of conduct
 6

 7   that give rise to the claims of the members of the Class and are based on the same legal theories.

 8            27.     Adequacy: Plaintiff will fully and adequately assert and protect the interests of

 9   the classes and has retained class counsel who are experienced and qualified in prosecuting class
10   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the
11
     Class.
12
              28.     Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
13
     Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
14

15   adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are

16   common to all members of the class. The prosecution of separate actions by individual members

17   of the classes would risk of inconsistent or varying interpretations of those policy terms and
18
     create inconsistent standards of conduct for Defendant. The policy interpretations sought by
19
     Plaintiff could also impair the ability of absent class members to protect their interests.
20
              29.     Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
21
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
22

23   of the proposed classes making injunctive relief and declaratory relief appropriate on a classwide

24   basis.
25            30.     Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
26
     superior to all other available methods of the fair and efficient adjudication of this lawsuit. While

     COMPLAINT—CLASS ACTION - 10                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
              Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 11 of 14



 1   the aggregate damages sustained by the classes are likely to be in the millions of dollars, the
 2   individual damages incurred by each class member may be too small to warrant the expense of
 3
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
 4
     and the court system would be unduly burdened by individual litigation of such cases. A class
 5
     action would result in a unified adjudication, with the benefits of economies of scale and
 6

 7   supervision by a single court.

 8                                      VI.    CAUSES OF ACTION

 9                                    Count One—Declaratory Judgment

10              (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
        Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
11
      Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington
12       Subclass, Civil Authority Declaratory Relief Class, Civil Authority Declaratory Relief
          Washington Subclass, Extra Expense Declaratory Relief Class, and Extra Expense
13                            Declaratory Relief Washington Subclass)
14          31.     Previous paragraphs alleged are incorporated herein.
15          32.     This is a cause of action for declaratory judgment pursuant to the Declaratory
16
     Judgment Act, codified at 28 U.S.C. § 2201.
17
            33.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
18
     Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington Subclass,
19

20   Extended Business Income Declaratory Relief Class, Extended Business Income Declaratory

21   Relief Washington Subclass, Civil Authority Declaratory Relief Class, Civil Authority

22   Declaratory Relief Washington Subclass, Extra Expense Declaratory Relief Class, and Extra
23
     Expense Declaratory Relief Washington Subclass.
24
            34.     Plaintiff seeks a declaratory judgment declaring that Plaintiff’s and class members
25
     losses and expenses resulting from the interruption of their business are covered by the Policy.
26

     COMPLAINT—CLASS ACTION - 11                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 12 of 14



 1          35.     Plaintiff seeks a declaratory judgment declaring that Travelers is responsible for
 2   timely and fully paying all such losses.
 3
                                     Count Two—Breach of Contract
 4
              (Brought on behalf of the Business Income Coverage Breach of Contract Class,
 5     Business Income Coverage Breach of Contract Washington Subclass, Extended Business
     Income Breach of Contract Class, Extended Business Income Breach of Contract Washington
 6      Subclass, Civil Authority Breach of Contract Class, Civil Authority Breach of Contract
     Washington Subclass, Extra Expense Breach of Contract Class, and Extra Expense Breach of
 7
                                   Contract Washington Subclass)
 8
            36.     Previous paragraphs alleged are incorporated herein.
 9
            37.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
10
     Breach of Contract Class, Extended Business Income Breach of Contract Class, Civil Authority
11

12   Breach of Contract Class, and Extra Expense Breach of Contract Class.

13          38.     The Policy is a contract under which Plaintiff and the class paid premiums to
14   Travelers in exchange for Travelers’s promise to pay Plaintiff and the class for all claims
15
     covered by the Policy.
16
            39.     Plaintiff has paid its insurance premiums.
17
            40.     Travelers denied coverage for Plaintiff’s claim.
18
19          41.     Denying coverage for the claim is a breach of the insurance contract.

20          42.     Plaintiff is harmed by the breach of the insurance contract by Travelers.

21                                   VII.       PRAYER FOR RELIEF
22          1.      A declaratory judgment that the policy or policies cover the plaintiff’s losses and
23
     expenses resulting from the interruption of the plaintiff’s business by COVID-19 and/or orders
24
     issued by Governor Inslee, other Governors, and/or other authorities.
25
            2.      A declaratory judgment that the defendant is responsible for timely and fully
26
     paying all such losses.
     COMPLAINT—CLASS ACTION - 12                                        K E L L E R R O H R B AC K     L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
            Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 13 of 14



 1         3.     Damages.
 2         4.     Pre- and post-judgment interest at the highest allowable rate.
 3
           5.     Reasonable attorney fees and costs.
 4
           6.     Such further and other relief as the Court shall deem appropriate.
 5
                                     VIII. DEMAND FOR JURY
 6
           Plaintiff Hsue demands a jury trial on all claims so triable.
 7

 8          DATED this 24th day of April, 2020.

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     COMPLAINT—CLASS ACTION - 13                                           K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                Case 2:20-cv-00625-RSM Document 1 Filed 04/24/20 Page 14 of 14



 1    StandardSig                           KELLER ROHRBACK L.L.P.
 2
                                            By: s/ Ian S. Birk
 3                                          By: s/ Lynn L. Sarko
                                            By: s/ Gretchen Freeman Cappio
 4                                          By: s/ Irene M. Hecht
                                            By: s/ Maureen Falecki
 5                                          By: s/ Amy Williams Derry
                                            By: s/ Nathan Nanfelt______________________
 6
                                                Ian S. Birk, WSBA #31431
 7                                              Lynn L. Sarko, WSBA #16569
                                                Gretchen Freeman Cappio, WSBA #29576
 8                                              Irene M. Hecht, WSBA #1106
                                                Maureen Falecki, WSBA #18569
 9                                              Amy Williams Derry, WSBA #28711
                                                Nathan L. Nanfelt, WSBA #45273
10                                              1201 Third Avenue, Suite 3200
                                                Seattle, WA 98101
11                                              Telephone: (206) 623-1900
                                                Fax: (206) 623-3384
12                                              Email: ibirk@kellerrohrback.com
                                                Email: lsarko@kellerrohrback.com
13                                              Email: gcappio@kellerrohrback.com
                                                Email: ihecht@kellerrohrback.com
14                                              Email: mfalecki@kellerrohrback.com
                                                Email: awilliams-derry@kellerrrohrback.com
15                                              Email: nnanfelt@kellerrrohrback.com
16                                          By: s/ Alison Chase (Pro hac applic. to be filed)
                                                Alison Chase, CA Bar #226976
17                                              801 Garden Street, Suite 301
                                                Santa Barbara, CA 93101
18                                              Email: achase@kellerrohrback.com
                                                Telephone: (805) 456-1496
19                                              Fax: (805) 456-1497
20
                                                Attorneys for Plaintiff
21

22

23
     4811-9191-3402, v. 1
24

25

26

     COMPLAINT—CLASS ACTION - 14                                K E L L E R R O H R B AC K    L.L.P.
                                                                    1201 Third A venue, Suite 3200
                                                                       Seattle, W A 98101-3052
                                                                    TELEPHONE: (206) 623-1900
                                                                    FACSIMILE : (206) 623-3384
